DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following action is in response to the original filing of 05/11/2021 and the preliminary amendment of 01/20/2022.

By the amendment of 01/20/2022, claims 1-25 have been canceled. Claims 26-45 have been newly added. Claims 26-45 are pending and have been considered below.

Specification
The specification amendment of 01/20/2022 has been reviewed and entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each claim is drawn to “an article of manufacture”. However, the original disclosure (PGPUB US-20220100352-A1¶36, ¶42, ¶45) does not limit “an article of manufacture” in such a way as to exclude transitory media. Transitory media are not a recognized statutory category of invention.  Claims 33-39 are therefore drawn to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chatterjee et al. (WO 2009/018277 A1 published 02/05/2009, hereafter “CHATTERJEE”).

Regarding claim 26, CHATTERJEE discloses a computing device, comprising: 
memory; 
machine readable instructions; and 
processor circuitry to execute the machine readable instructions to at least: 
determine whether a selected first icon (¶101) corresponds to a native application to be executed by an operating system (¶96-97) or a first browser application to be executed by a browser (¶99-100); 
in response to a determination that the selected first icon corresponds to the first browser application, determine whether the first browser application is currently running in the browser (¶107: currently selected/executing browser application and icon); 
in response to a determination that the first browser application is not running in the browser, launch the first browser application in the browser instead of the operating system (¶113-114, Fig. 7A-7F: activate corresponding browser application in the browser by the corresponding icon, switching what is running in the browser); and 
in response to a determination that a navigation attempt beyond a boundary of the browser, cause display of one or more second icons on the browser (¶28, ¶101: icon tray can remain hidden until navigation attempt beyond the logical boundary of display).  

Regarding claim 27, CHATTERJEE discloses the computing device as defined in claim 26, wherein the processor circuitry is to cause the browser to render a split screen, a first portion of the split screen to display content corresponding to the selected first icon and a second portion of the split screen to display the one or more second icons (Fig. 5: 510-1, 515).  

Regarding claim 28, CHATTERJEE discloses  computing device as defined in claim 27, wherein the processor circuitry is to cause a visual separator indicator to be displayed on the browser, the visual separator indicator located in between the first and second portions of the split screen (Fig. 5: 515).  

Regarding claim 29, CHATTERJEE discloses computing device as defined in claim 26, wherein the one or more second icons correspond to HTML5 applications (¶24: web browser supports a plurality of programming protocols including HTML, XHTML, XML, Flash, Javascript, Jscrip, Basic, CSS, Java and other markup standards, known web applications implemented using known technologies such as HTML, XHTML, XML, Asynchronous Javascript and XML).  

Regarding claim 30, CHATTERJEE discloses the computing device as defined in claim 26, wherein the processor circuitry is to, in response to detecting a selection of one of the one or more second icons, cause the first browser application to be executed on a first portion of the browser and a second browser application to be executed on a second portion of the browser (¶28: each application can run in a separate HTML iFrame).  

Regarding claim 31, CHATTERJEE discloses the computing device as defined in claim 26, wherein the processor circuitry is to cause ones of the one or more second icons to be displayed on the browser in a particular color based on a state of execution of second browser applications corresponding to the ones of the one or more second icons (¶106: highlighted icon can be differentiated by, ex. color).  

Regarding claim 32, CHATTERJEE discloses the computing device as defined in claim 31, wherein the particular color is a first color when the state of execution is indicative of an executing browser application and a second color when the state of execution is indicative of a non-executing browser application (¶106: highlighted icon of the running browser application can be differentiated by, ex. color).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiang et al.
US 20100081475 A1
Mobile device interface with dual windows
Chaudhri
US 20110252380 A1
Device, method, and graphical user interface for managing concurrently open software applications
Jitkoff
US 20120131519 A1
Surfacing off-screen visible objects
Yohanan
US 5877767 A
Graphical method and system for accessing information on a communications network
Mir et al.
US 8769428 B2
Methods and systems for generating a combined display of taskbar button group entries generated on a local machine and on a remote machine
King et al.
WO 2010028405 A1
Switching between icon and application window by dragging across multiple screens
Juergen Carstens (2010). “Methods for Managing Minimized Application Desktop Icons for Running Applications”. The IP.com Journal, copyright SIEMENS AG 2010, https://priorart.ip.com/IPCOM/000195677, pages 1-6
Valentin Vieriu & Catalin Tuican. “Adobe AIR, Bringing Rich Internet Applications to the Desktop”. Annals. Computer Science Series. 7th Tome 1st Fasc. 2009, pages 367-380
Martin Keen, Rafael Coutinho, Sylvi Lippmann, Salvatore Sollami, Sundaragopal Venkatraman, Steve Baber, Henry Cui, Craig Fleming, Venkata Krishna Kumari Gaddam, Brian Hainey and Lara Ziosi. "Rational Application Developer for WebSphere Software V8 Programming Guide". IBM Redbooks April 2011, pages 1-69, 1183-1200


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179